                                                                                 1           MORRIS LAW GROUP
                                                                                             Ryan M. Lower, NV Bar No. 9108
                                                                                 2           Raleigh C. Thompson, NV Bar No. 11296
                                                                                 3           411 E. Bonneville Ave., Ste. 360
                                                                                             Las Vegas, Nevada 89101
                                                                                 4           Telephone: (702) 474‐9400
                                                                                             Email: rml@morrislawgroup.com
                                                                                 5           Email: rct@morrislawgroup.com
                                                                                 6
                                                                                             Attorneys for Defendant
                                                                                 7           DHX GROUP, INC.
                                                                                 8

                                                                                 9
                                                                                                        UNITED STATES DISTRICT COURT
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10
                                                                                                               DISTRICT OF NEVADA
MORRIS LAW GROUP




                                                                                11
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12
                                                                                      DR. THOMAS A. GERACI, as Trustee Case No. 2:19‐cv‐01038‐GMN‐VCF
                                                                                13    of the THOMAS A. GERACI LIVING
                                                                                      TRUST, dated June 7, 2006 and solely
                                                                                14    in this capacity as the successor‐in‐
                                                                                      interest and assignee of the ESTATE of
                                                                                15    WORLDDOC, INC. d/b/a
                                                                                16    SOCIALWELLTH, a Nevada
                                                                                      corporation,                           STIPULATION AND ORDER TO
                                                                                                                             EXTEND TIME TO RESPOND
                                                                                17
                                                                                                         Plaintiff,          TO COMPLAINT
                                                                                18           v.
                                                                                19
                                                                                      DAVID VINSON, an individual, DHX
                                                                                20    GROUP, INC., a Nevada corporation,
                                                                                      and DOES 1‐10,
                                                                                21
                                                                                                        Defendant.
                                                                                22

                                                                                23                Plaintiff, DR. THOMAS A. GERACI, as Trustee of the THOMAS
                                                                                24   A. GERACI LIVING TRUST, dated June 7, 2006 and solely in this capacity as
                                                                                25   the successor‐in‐interest and assignee of the ESTATE of WORLDDOC, INC.
                                                                                26   d/b/a SOCIALWELLTH, and Defendant DHX GROUP, INC., by and
                                                                                27   through their respective undersigned counsel, hereby stipulate and agree
                                                                                28   that:
                                                                                 1             1.    plaintiff served DHX Group, Inc. with the summons and
                                                                                 2       complaint on June 20, 2019; and
                                                                                 3             2.    DHX Group, Inc. shall have up to and including August 8, 2019
                                                                                 4       to answer or otherwise respond to plaintiffʹs complaint.
                                                                                 5
                                                                                     Date: July 17th, 2019.                  Date: July 17th, 2019.
                                                                                 6

                                                                                 7   MORRIS LAW GROUP                        BRUTZKUS GUBNER

                                                                                 8   By /s/ RYAN LOWER                       By /s/ STEVEN GUBNER
                                                                                       Ryan M. Lower (9108)                    Steven T. Gubner (4624)
                                                                                 9     Raleigh C. Thompson (11296)
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                                                               4495 S. Pecos Road
                                                                                10     411 E. Bonneville Ave., Ste 360         Las Vegas, Nevada 89121
                                                                                       Las Vegas, Nevada 89101
MORRIS LAW GROUP




                                                                                11
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12

                                                                                13                                   ORDER
                                                                                14             IT IS SO ORDERED.
                                                                                15

                                                                                16                              UNITED STATES MAGISTRATE JUDGE
                                                                                17                                    7-18-2019
                                                                                                                DATE:
                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28


                                                                                                                         2
